 


 HCON 93 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to commemorate the 150th anniversary of the ratification of the 13th Amendment.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 93 
 
 
November 18, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to commemorate the 150th anniversary of the ratification of the 13th Amendment. 
 
 
1.Use of Emancipation Hall for Ceremony to Commemorate 150th Anniversary of Ratification of 13th Amendment 
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on December 9, 2015, for a ceremony to commemorate the 150th anniversary of the ratification of the 13th Amendment to the Constitution of the United States, which abolished slavery in the United States. (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as the Architect of the Capitol may prescribe. 
 
Clerk of the House of Representatives.Secretary of the Senate. 
